Exhibit 99.1 Contact: Jerald L. Shaw, President and Chief Executive Officer Terri L. Degner, EVP and Chief Financial Officer Anchor Bancorp (360) 491-2250 ANCHOR BANCORP ANNOUNCES THE APPOINTMENT OF A NEW DIRECTOR Lacey, WA (December 9, 2015) - Anchor Bancorp (NASDAQ - ANCB) (the “Company”), the holding company for Anchor Bank (“Bank”), today announced its appointment of Varonica S. Ragan, CPA, to the Boards of Directors of the Company and the Bank, effective December 9, 2015.Ms. Ragan is Chief Compliance Officer and Director of Accounting and Finance at Brighton Jones LLC, Seattle, Washington, where she has been employed since November 2013. Ms. Ragan was recommended for appointment to the Boards of Directors of the Company and the Bank by Joel S. Lawson IV pursuant to an agreement with Mr. Lawson, dated October 21, 2015, in connection with the Company’s 2015 Annual Meeting of Shareholders (the “Annual Meeting Agreement”), which was supplemented by an agreement providing for certain standstill provisions dated December 8, 2015 (the “Agreement”).Pursuant to the Annual Meeting Agreement, Ms. Ragan will also serve as the Chairman of the Anchor Bancorp Board’s newly established Strategic Planning Committee. The Agreement is effective until 30 days before the date that shareholder nominations of directors are due to be submitted for the Company’s 2016 Annual Meeting of Shareholders.During the term of the Agreement, Mr. Lawson, the Lawson Affiliates and Ms. Ragan will not, among other things, solicit proxies in opposition to any recommendations or proposals of the Company’s Board, initiate or solicit shareholder proposals or seek to place any representatives on the Company’s Board of Directors (other than any substitute director), oppose any proposal or director nomination submitted by the Board of Directors to the Company’s shareholders, vote for any nominee to the Company’s Board other than those nominated or supported by the Board, seek to exercise any control or influence over the management of the Company or the Boards of Directors of the Company or the Bank (although nothing in the Agreement will prevent Ms. Ragan from expressing her views to other members of the Board at duly convened meetings of the Boards of Directors), propose or seek to effect a merger or sale of the Company or initiate litigation against the Company. Jerry Shaw, the Company's President and Chief Executive Officer, said, “We are pleased to have Varonica joining the board as a representative of the investment community.She brings to the board significant relevant financial and banking expertise and her professional experience will be a great benefit to the Company and the Bank.” About the Company Anchor Bancorp is headquartered in Lacey, Washington and is the parent company of Anchor Bank, a community-based savings bank primarily serving Western Washington through its 11 full-service banking offices (including one Wal-Mart in-store location) within Grays Harbor, Thurston, Lewis, Pierce and Mason counties, Washington. The Company's common stock is traded on the NASDAQ Global Market under the symbol "ANCB" and is included in the Russell 2000 Index. For more information, visit the Company's web site www.anchornetbank.com. Anchor Bancorp December 9, 2015 Forward-Looking Statements: Certain matters discussed in this press release may contain forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. These forward-looking statements relate to, among other things, expectations of the business environment in which we operate, projections of future performance, perceived opportunities in the market, potential future credit experience, and statements regarding our mission and vision. These forward-looking statements are based upon current management expectations and may, therefore, involve risks and uncertainties. Our actual results, performance, or achievements may differ materially from those suggested, expressed, or implied by forward-looking statements as a result of a wide variety or range of factors including, but not limited to: increased competitive pressures; changes in the interest rate environment; the credit risks of lending activities, including changes in the level and trend of loan delinquencies and write-offs that may be impacted by deterioration in the housing and commercial real estate markets and may lead to increased losses and nonperforming assets in our loan portfolio, and may result in our allowance for loan losses not being adequate to cover actual losses, and require us to materially increase our reserves; changes in general economic conditions and conditions within the securities markets; legislative and regulatory changes; results of examinations of us by the Federal Reserve Bank of San Francisco and our bank subsidiary by the Federal Deposit Insurance Corporation (“FDIC”), the Washington State Department of Financial Institutions, Division of Banks (“Washington DFI”) or other regulatory authorities, including the possibility that any such regulatory authority may, among other things, take actions or require us to increase our reserve for loan losses, write-down the value of assets, change our regulatory capital position or restrict our ability to borrow funds or maintain or increase deposits, which could adversely affect our liquidity and earnings and other factors described in the Company’s latest Annual Report on Form 10-K and Quarterly Reports on Form 10-Q and other filings with the Securities and Exchange Commission-which are available on our website at www.anchornetbank.com and on the SEC’s website at www.sec.gov. Any of the forward-looking statements that we make in this Press Release and in the other public statements we make may turn out to be wrong because of the inaccurate assumptions we might make, because of the factors illustrated above or because of other factors that we cannot foresee. Because of these and other uncertainties, our actual future results may be materially different from those expressed or implied in any forward-looking statements made by or on our behalf and the Company's operating and stock price performance may be negatively affected. Therefore, these factors should be considered in evaluating the forward-looking statements, and undue reliance should not be placed on such statements. We do not undertake and specifically disclaim any obligation to revise any forward-looking statements to reflect the occurrence of anticipated or unanticipated events or circumstances after the date of such statements.These risks could cause our actual results for fiscal 2016 and beyond to differ materially from those expressed in any forward-looking statements by, or on behalf of us, and could negatively affect the Company’s operations and stock price performance. 2
